DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyers (US 4,089,458).
Regarding claim 1, Meyers teaches a container system comprising: a container comprising a bottom wall 11 and a plurality of side walls 16-19 (Fig. 1), wherein the bottom wall and the plurality of side walls define an internal volume; and a partition insert 28 connected to the container within the internal volume (col 2 lines 58-63), the partition insert comprising a partition panel selectively movable between at least a stowed configuration (Fig. 4) and a raised configuration (Fig. 5), wherein, when in the raised configuration, the partition panel divides the internal volume into at least two compartments.
Regarding claim 2, Meyers teaches when in the stowed configuration, the partition panel does not divide the internal volume into the at least two compartments (Fig. 4).
Regarding claim 3, Meyers teaches the partition insert is connected to the container by at least one of an adhesive and a heat-seal (col 2 lines 58-63).
Regarding claim 4, Meyers teaches the partition insert is connected to the bottom wall (Figs. 1-2; col 2 lines 58-63).
Regarding claim 5, Meyers teaches the partition insert is connected to the bottom wall and to at least one side wall of the plurality of side walls (Figs. 1-2; col 2 lines 58-63).
Regarding claim 7, Meyers teaches the partition panel is a first partition panel 54 (Fig. 1), and wherein the partition insert further comprises a base panel 52 adjacent the first partition panel, a second partition panel 41 adjacent the base panel 52, a first side panel 50 adjacent the base panel, and a second side panel 51 adjacent the base panel.
Regarding claim 8, Meyers teaches the second partition panel 41 is selectively movable between at least a stowed configuration (Fig. 4) and a raised configuration (Fig. 5), wherein, in the raised configuration, the second partition panel divides the internal volume into at least two compartments, and wherein, in the stowed configuration, the second partition panel does not divide the internal volume into the at least two compartments.
Regarding claim 9, Meyers teaches the base panel 52 is connected to the bottom wall 11, the first side panel 50 is connected to a first side wall 16 of the plurality of side walls, and the second side panel 51 is connected to a second side wall 17 of the plurality of side walls (Figs. 1-2; col 2 lines 58-63).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (US 4,089,458) in view of Liu (US 5,335,845).
Regarding claim 17, Meyers teaches a container system comprising: a container comprising a bottom wall 11 and a side wall 16 (Fig. 1); and a partition insert 28 reconfigurable between a partition flat configuration (Fig. 4) and at least one partition structure configuration (Fig. 5), the partition insert comprising a base panel 52 connected to the bottom wall, a side panel 50 connected to the side wall (col 2 lines 58-63), and a selectively movable partition panel.  Meyers does not teach the container collapses.  Liu teaches an analogous container with collapsing insert and teaches providing a container that is reconfigurable between a container flat configuration (Fig. 4A) and a container structure configuration (Fig. 1), the container comprising a bottom wall 11 and a side wall 13 selectively movable with respect to the bottom wall.  It would have been obvious to one of ordinary skill in the art to use the collapsible container style of Liu with the motivation of reducing the amount of space required to transport and store the container, as taught by Liu (col 1 lines 64-68).
Regarding claim 18, Meyers is modified with the teachings of Liu to be collapsible where the walls fold inwardly to a collapsed date.  Modified Meyers teaches the side wall 16 is a first 
Regarding claims 20 and 22, Meyers is modified with the collapsible style of Liu, and Liu teaches forming corners (Fig. 2) such that each of the sidewalls is bounded by gussets, each divided by a preformed line of weakness (such as 141).

Claims 1-5, 7-9, 17-18, 20, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Roseth (US 2004/0182916 A1) in view of Meyers (US 4,089,458).
Regarding claim 1, Roseth teaches a container system comprising: a container comprising (Fig. 1) a bottom wall 4 and a plurality of side walls 5-8 (Fig. 1), wherein the bottom wall and the plurality of side walls define an internal volume; and a partition insert 21 (0060) within the internal volume (Fig. 14) that divides the internal volume into at least two compartments.  Roseth does not teach an insert is movable between a stowed configuration and a raised configuration.  Meyers teaches an analogous partitioned container and teaches using a partition that is connected to the container within the internal volume (col 2 lines 58-
It would have been obvious to one of ordinary skill in the art to modify the structure of Roseth using the partition of Meyers with the motivation of providing a partitioned box that can be transported as a single unit in a flat configuration, as taught by Meyers (col 1 lines 23-32).
Regarding claim 2, Roseth is modified to use a partition as taught by Meyers, and Meyers teaches when in the stowed configuration, the partition panel does not divide the internal volume into the at least two compartments (Fig. 4).
Regarding claim 3, Roseth is modified to use a partition as taught by Meyers, and Meyers teaches the partition insert is connected to the container by at least one of an adhesive and a heat-seal (col 2 lines 58-63).
Regarding claim 4, Roseth is modified to use a partition as taught by Meyers, and Meyers teaches the partition insert is connected to the bottom wall (Figs. 1-2; col 2 lines 58-63).
Regarding claim 5, Roseth is modified to use a partition as taught by Meyers, and Meyers teaches the partition insert is connected to the bottom wall and to at least one side wall of the plurality of side walls (Figs. 1-2; col 2 lines 58-63).
Regarding claim 7, Roseth is modified to use a partition as taught by Meyers, and Meyers teaches the partition panel is a first partition panel 54 (Fig. 1), and wherein the partition insert further comprises a base panel 52 adjacent the first partition panel, a second partition panel 41 adjacent the base panel 52, a first side panel 50 adjacent the base panel, and a second side panel 51 adjacent the base panel.
Regarding claim 8, Roseth is modified to use a partition as taught by Meyers, and Meyers teaches the second partition panel 41 is selectively movable between at least a stowed configuration (Fig. 4) and a raised configuration (Fig. 5), wherein, in the raised configuration, the second partition panel divides the internal volume into at least two compartments, and wherein, in the stowed configuration, the second partition panel does not divide the internal volume into the at least two compartments.
Regarding claim 9, Roseth is modified to use a partition as taught by Meyers, and Meyers teaches the base panel 52 is connected to the bottom wall 11, the first side panel 50 is connected to a first side wall 16 of the plurality of side walls, and the second side panel 51 is connected to a second side wall 17 of the plurality of side walls (Figs. 1-2; col 2 lines 58-63).
Regarding claim 17, Roseth teaches a container system (Figs. 13-14) comprising: a container reconfigurable (Figs. 3-7) between a container flat configuration (Fig. 2) and a container structure configuration (Figs. 8-9), the container (200) comprising a bottom wall 4 and a side wall 7 selectively movable with respect to the bottom wall (Figs. 3-7); and a partition insert 21 (0060).  Roseth does not teach the partition insert is reconfigurable.  Meyers teaches and analogous partition and box and teaches providing a partition insert 28 reconfigurable between a partition flat configuration (Fig. 4) and at least one partition structure configuration (Fig. 5), the partition insert comprising a base panel 52 connected to the bottom wall, a side panel 50 connected to the side wall (col 2 lines 58-63), and a selectively movable partition panel.  It would have been obvious to one of ordinary skill in the art to modify the structure of Roseth using the partition of Meyers with the motivation of providing a partitioned box that 
Regarding claim 18, Roseth teaches the side wall 7 is a first side wall, the bottom wall 4 is bounded at a bottom wall first edge 25 by the first side wall, the first side wall is hingedly movable relative to the bottom wall about the bottom wall first edge (Fig. 4), the bottom wall is bounded at a bottom wall second edge 24 by a third side wall 6, the third side wall is hingedly movable relative to the bottom wall about the bottom wall second edge (Fig. 3), the bottom wall is bounded at a bottom wall third edge 26 by a second side wall 8, the second side wall is hingedly movable relative to the bottom wall about the bottom wall third edge (Fig. 4), the bottom wall is bounded at a bottom wall fourth edge 23 by a fourth side wall 5, and the fourth side wall is hingedly movable relative to the bottom wall about the bottom wall fourth edge (Fig. 3).
Regarding claim 20, Roseth teaches (Fig. 1) the first side wall 7 is bounded on a first side wall first edge 35 by a first wall gusset 10, the third side wall 6 is bounded on a third side wall first edge 31 by the first wall gusset 10, the third side wall is bounded on a third side wall second edge 32 by a second wall gusset 11, the second side wall is bounded on a second side wall first edge 37 by the second wall gusset 11, the second side wall is bounded on a second side wall second edge 38 by a third wall gusset 12, the fourth side wall is bounded on a fourth side wall first edge 28 by the third wall gusset 12, the fourth side wall is bounded on a fourth side wall second edge 29 by a fourth wall gusset 9, and the first side wall is bounded on a first side wall second edge 34 by the fourth wall gusset 9.
Regarding claim 22, Roseth teaches (Fig. 1) the first wall gusset 10 is divided by a preformed weakness 44, the second wall gusset 11 is divided by a preformed weakness 48, the third wall gusset 12 is divided by a preformed weakness 52, and the fourth wall gusset 9 is divided by a preformed weakness 40.
Regarding claim 23, Roseth teaches that when in the container flat configuration (Fig. 2) the bottom wall 4, the first side wall 7, the third side wall 8, the second side wall 6, the fourth side wall 5, first wall gusset 10, second wall gusset 11, third wall gusset 12, and fourth wall gusset 9 are substantially coplanar.
Regarding claim 24, Roseth teaches that in the container structure configuration (Figs. 8-9), the bottom wall 4, first side wall 7, the second side wall 6, the third side wall 8, and the fourth side wall 5 define an internal volume (Fig. 5).
Regarding claim 25, Roseth teaches (Fig. 1) the first side wall 7 is bounded at a first side wall top edge 33 by a first side wall lid 17 that is hingedly movable relative to the first side wall about the first side wall top edge (Figs. 6-9), the third side wall 8 is bounded at a third side wall top edge 36 by a third side wall lid 18 that is hingedly movable relative to the third side wall about the third side wall top edge (Figs. 6-9), the second side wall 6 is bounded at a second side wall top edge 30 by a second side wall lid 16 that is hingedly movable relative to the second side wall about the second side wall top edge (Figs. 6-9), and the fourth side wall 5 is bounded at a fourth side wall top edge 27 by a fourth side wall lid 15 that is hingedly movable relative to the fourth side wall about the fourth side wall top edge (Figs. 6-9).
Regarding claim 26, Roseth teaches the first side wall lid 17 further comprises a first side wall lid catch 220, the second side wall lid 18 further comprises a second side wall lid catch 230, and the second side wall lid catch is adapted to engage the first side wall lid catch (Fig. 8).

Claims 1-5, 7-10, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roseth (US 2004/0182916 A1) in view of Middleton (GB 2,494,431) in view of Meyers (US 4,089,458).
Regarding claim 1, Roseth teaches a container system comprising: a container comprising (Fig. 1) a bottom wall 4 and a plurality of side walls 5-8 (Fig. 1), wherein the bottom wall and the plurality of side walls define an internal volume; and a partition insert 21 (0060) within the internal volume (Fig. 14) that divides the internal volume into at least two compartments.  Roseth does not teach the partition is connected to the container or is movable between a stowed configuration and a raised configuration.  
Regarding the partition being movable, Middleton teaches an analogous container partition to with individual partition walls movable between a stowed configurations (Fig. 10 shows one of the walls stowed) and a raised configuration (Fig. 9). It would have been obvious to one of ordinary skill in the art to use the partition of Middleton within the structure of Roseth instead of the partition taught by Roseth with the motivation of motivation of dividing the interior into three compartments as it constitutes a simple substation to a known alternative arrangement to provide a predictable result.
Regarding the partition being attached, Meyers teaches an analogous partitioned container and teaches using a partition that is connected to the container within the internal 
Regarding claim 2, Roseth is modified using the partition of Middleton, and Middleton teaches when in the stowed configuration, the partition panel does not divide the internal volume into the at least two compartments (Fig. 10 shows a stowed partition panel is flush with the bottom wall).
Regarding claim 3, Roseth is modified using the partition of Middleton, the partition attached as taught by Meyers, and Meyers teaches the partition insert is connected to the container by at least one of an adhesive and a heat-seal (col 2 lines 58-63).
Regarding claim 4, Roseth is modified using the partition of Middleton, the partition attached as taught by Meyers, and Meyers teaches the partition insert is connected to the bottom wall (Figs. 1-2; col 2 lines 58-63).
Regarding claim 5, Roseth is modified using the partition of Middleton, the partition attached as taught by Meyers, and Meyers teaches the partition insert is connected to the bottom wall and to at least one side wall of the plurality of side walls (Figs. 1-2; col 2 lines 58-63).
Regarding claim 7, Roseth is modified using the partition of Middleton, and Middleton teaches the partition panel is a first partition panel 28 (Figs. 8-10), and wherein the partition insert further comprises a base panel (having dimension 182) adjacent the first partition panel, 
Regarding claim 8, Roseth is modified using the partition of Middleton, and Middleton teaches the second partition panel is selectively movable between at least a stowed configuration and a raised configuration (Figs. 9-10, as each partition panel has the same structure), wherein, in the raised configuration, the second partition panel divides the internal volume into at least two compartments, and wherein, in the stowed configuration, the second partition panel does not divide the internal volume into the at least two compartments.
Regarding claim 9, Roseth is modified using the partition of Middleton, the partition attached as taught by Meyers, and Meyers teaches the base panel 52 is connected to the bottom wall 11, the first side panel 50 is connected to a first side wall 16 of the plurality of side walls, and the second side panel 51 is connected to a second side wall 17 of the plurality of side walls (Figs. 1-2; col 2 lines 58-63).
Regarding claim 10, Roseth is modified using the partition of Middleton, and Middleton teaches the base panel (the panel having dimension 182; Fig. 8) is bounded on a base panel first edge 16 by the first partition panel 28, the base panel first edge being defined at least in part by a preformed weakness (a fold line),  the base panel is bounded on a base panel second edge 14 by the first side panel (having dimension 110), the base panel second edge being defined at least in part by a preformed weakness (a fold line), the base panel is bounded on a base panel third edge 16 by the second partition panel 28, the base panel third edge being defined at least in part by a preformed weakness (a fold line) and the base panel is bounded on a base panel 
Regarding claim 12, Roseth is modified using the partition of Middleton, and Middleton teaches the first partition panel 28 is bounded on a first partition panel first edge (aligned with 14) by a first panel gusset, the first side panel (having dimension 110) is bounded on a first side panel first edge 18 by the first panel gusset, the first side panel is bounded on a first side panel second edge 18 by a second panel gusset, the second partition panel 28 is bounded on a second partition panel first edge (aligned with 14) by the second panel gusset, the second partition panel is bounded on a second partition panel second edge (aligned with 14) by a third panel gusset, the second side panel is bounded on a second side panel first edge 18 by the third panel gusset, the second side panel  is bounded on a second side panel second edge 18 by a fourth panel gusset, and the first partition panel  is bounded on a first partition panel second edge (aligned with 14) by the fourth panel gusset.
Regarding claim 16, Roseth is modified using the partition of Middleton, and Middleton teaches the base panel is substantially rectangular (Figs. 8-10).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Roseth (US 2004/0182916 A1) in view of Middleton (GB 2,494,431) in view of Meyers (US 4,089,458) as applied to claim 12 above, and further in view of Glasgow (US 7,464,855 B2).  The combined teachings of Roseth, Middleton, and Meyers do not teach the panel gussets are divided by a preformed weakness.  Roseth illustrates the container is a tapered shape, but Roseth discloses the container may be formed with orthogonal walls (0026-0027).  Meyers teaches that a single .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734                                                                                                                                                                                                        

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734